PER CURIAM.
Our review of the record in the light most favorable to the plaintiff-appellee, the verdict winner below, leaves us with no doubt that his misstatements and misrepresentations in the application for insurance voided the policy as a matter of law under section 627.409(1), Florida Statutes (1991). Continental Assurance Co. v. Carroll, 485 So.2d 406 (Fla.1986); Government Employees Ins. Co. v. Decheona, 610 So.2d 480, 1992 WL 324891 (Fla. 3d DCA 1992); Shelby Life Ins. Co. v. Paolasini, 489 So.2d 89 (Fla. 3d DCA 1986), review denied, 501 So.2d 1283 (Fla.1986), and cases cited. Accordingly, the judgment under review is reversed with directions to enter judgment in favor of the appellant carrier.
Reversed.